NONPRECEDENTIALȱDISPOSITION
                              Toȱbeȱcitedȱonlyȱinȱaccordanceȱwith
                                      ȱFed.ȱR.ȱApp.ȱP.ȱ32.1



              United States Court of Appeals
                                     ForȱtheȱSeventhȱCircuit
                                     Chicago,ȱIllinoisȱ60604

                                   SubmittedȱAugustȱ27,ȱ2009
                                    DecidedȱAugustȱ28,ȱ2009
                                   AmendedȱSeptemberȱ9,ȱ2009

                                             Before

                      ȱȱȱȱ     WILLIAMȱJ.ȱBAUER,ȱCircuitȱJudge

                         ȱ     RICHARDȱA.ȱPOSNER,ȱCircuitȱJudge

                         ȱ     DIANEȱP.ȱWOOD,ȱCircuitȱJudge

No.ȱ08Ȭ3947

UNITEDȱSTATESȱOFȱAMERICA,                             AppealȱfromȱtheȱUnitedȱStatesȱDistrict
ȱȱȱȱȱȱȱȱȱȱȱPlaintiffȬAppellee,                        CourtȱforȱtheȱEasternȱDistrictȱof
                                                      Wisconsin.
       v.
                                                      No.ȱ08ȬCRȬ93
GUADALUPEȱMACIASȬMARTINEZ,
    DefendantȬAppellant.                              CharlesȱN.ȱClevert,ȱJr.,ȱ
                                                      Judge.

                                           OȱRȱDȱEȱR

        GuadalupeȱMaciasȬMartinezȱpleadedȱguiltyȱtoȱillegallyȱreenteringȱtheȱUnitedȱStates
afterȱbeingȱdeportedȱfollowingȱhisȱprisonȱtermȱforȱdrugȱtrafficking.ȱȱSeeȱ8ȱU.S.C.
§ȱ1326(b)(2).ȱȱTheȱdistrictȱcourtȱappliedȱtheȱ16Ȭlevelȱincreaseȱforȱaggravatedȱfelonies,
seeȱU.S.S.G.ȱ§ȱ2L1.2,ȱinȱcalculatingȱaȱguidelinesȱimprisonmentȱrangeȱofȱ57ȱtoȱ71ȱmonths,ȱbut
imposedȱaȱbelowȬguidelinesȱterm,ȱ52ȱmonths.ȱȱMaciasȬMartinezȱfiledȱaȱnoticeȱofȱappeal,ȱbut
hisȱcounselȱisȱunableȱtoȱdiscernȱanyȱnonfrivolousȱclaimsȱtoȱpursueȱandȱseeksȱtoȱwithdraw.ȱ
SeeȱAndersȱv.ȱCalifornia,ȱ386ȱU.S.ȱ738ȱ(1967).ȱȱWeȱaddressȱonlyȱtheȱpotentialȱissuesȱidentified
inȱcounsel’sȱsupportingȱbriefȱandȱMaciasȬMartinez’sȱresponseȱunderȱCIR.ȱR.ȱ51(b).ȱ
SeeȱUnitedȱStatesȱv.ȱSchuh,ȱ289ȱF.3dȱ968,ȱ973Ȭ74ȱ(7thȱCir.ȱ2002).
No.ȱ08Ȭ3947                                                                               Pageȱ2

        MaciasȬMartinezȱreenteredȱtheȱUnitedȱStatesȱaȱyearȱafterȱheȱwasȱdeported,ȱand
withinȱsixȱmonthsȱheȱwasȱagainȱconvictedȱinȱWisconsinȱcourtȱofȱtraffickingȱcocaine.ȱȱHeȱwas
sentencedȱtoȱ90ȱdaysȱinȱprisonȱand,ȱonȱtopȱofȱthat,ȱreimprisonedȱforȱapproximatelyȱ18
monthsȱforȱviolatingȱtheȱtermsȱofȱtheȱsupervisedȱreleaseȱimposedȱasȱpartȱofȱhisȱoriginal
traffickingȱsentence.ȱȱDuringȱthatȱtime,ȱheȱwasȱtakenȱintoȱfederalȱcustody,ȱwhereȱheȱpleaded
guiltyȱtoȱtheȱimmigrationȱviolation.ȱȱTheȱdistrictȱcourtȱimposedȱaȱnewȱsentenceȱrunning
concurrentlyȱwithȱtheȱreimprisonmentȱterm.

       MaciasȬMartinezȱdoesȱnotȱwishȱtoȱchallengeȱhisȱguiltyȱplea,ȱsoȱcounselȱappropriately
refrainsȱfromȱdiscussingȱpossibleȱargumentsȱaboutȱtheȱvoluntarinessȱofȱtheȱpleaȱorȱthe
adequacyȱofȱtheȱpleaȱcolloquy.ȱȱSeeȱUnitedȱStatesȱv.ȱKnox,ȱ287ȱF.3dȱ667,ȱ671ȱ(7thȱCir.ȱ2002).

        Counselȱfirstȱconcludes,ȱandȱweȱagree,ȱthatȱanyȱchallengeȱtoȱtheȱreasonablenessȱof
theȱsentenceȱwouldȱbeȱfrivolous.ȱȱTheȱdistrictȱcourtȱconsideredȱatȱlengthȱtheȱsentencing
factorsȱsetȱforthȱinȱ18ȱU.S.C.ȱ§ȱ3553(a)(2)ȱandȱimposedȱaȱsentenceȱbelowȱtheȱguidelines
range.ȱȱWeȱaccordȱaȱwithinȬguidelinesȱsentenceȱaȱpresumptionȱofȱreasonableness,ȱseeȱRita
v.ȱUnitedȱStates,ȱ127ȱS.Ct.ȱ2456,ȱ2462Ȭ64ȱ(2007);ȱUnitedȱStatesȱv.ȱShannon,ȱ518ȱF.3dȱ494,ȱ496
(7thȱCir.2008);ȱUnitedȱStatesȱv.ȱMykytiuk,ȱ415ȱF.3dȱ606,ȱ608ȱ(7thȱCir.2005),ȱandȱthe
presumptionȱisȱstrengthenedȱwhenȱtheȱdefendantȱisȱcomplainingȱaboutȱaȱsentenceȱbelowȱthe
guidelinesȱrangeȱapplicableȱtoȱhisȱoffense.

        CounselȱthenȱconsidersȱwhetherȱMaciasȬMartinezȱcouldȱargueȱthatȱtheȱdistrictȱcourt
shouldȱhaveȱimposedȱaȱlesserȱprisonȱtermȱbasedȱonȱtheȱallegedlyȱsubstandardȱconditionsȱof
hisȱpresentencingȱconfinementȱinȱWisconsinȱprisons.ȱȱAtȱsentencingȱMaciasȬMartinez
assertedȱthatȱforȱtheȱpastȱnineȱmonthsȱheȱspentȱ19ȱhoursȱaȱdayȱlockedȱinȱhisȱcellȱwithȱlimited
accessȱtoȱaȱtelevision,ȱandȱthat,ȱasȱaȱresultȱofȱhisȱtransfersȱbetweenȱstateȱandȱfederalȱcustody,
heȱwasȱunableȱtoȱaccessȱallȱofȱtheȱfundsȱinȱhisȱinmateȱaccount.ȱȱAndȱbecauseȱheȱcouldȱnot
useȱthoseȱfunds,ȱheȱcontinued,ȱheȱwentȱwithoutȱneededȱdentalȱcareȱandȱsundriesȱthatȱwould
haveȱeasedȱhisȱtimeȱinȱjail.ȱȱBut,ȱasȱcounselȱnotes,ȱconditionsȱofȱpresentencingȱconfinement
areȱnotȱamongȱtheȱfactorsȱthatȱjudgesȱmustȱconsiderȱinȱcraftingȱaȱsentence.ȱȱSeeȱ18ȱU.S.C.
3553(a)(2);ȱUnitedȱStatesȱv.ȱTurner,ȱ569ȱF.3dȱ637,ȱ642ȱ(7thȱCir.ȱ2009).ȱȱEvenȱthoughȱaȱlower
sentenceȱmightȱbeȱjustifiedȱbyȱconditionsȱofȱpresentencingȱconfinementȱthatȱare
extraordinarilyȱharsh,ȱUnitedȱStatesȱv.ȱCampos,ȱ541ȱF.3dȱ735,ȱ751ȱ(7thȱCir.ȱ2008),ȱthereȱareȱtwo
reasonsȱwhyȱitȱwouldȱbeȱfrivolousȱforȱMaciasȬMartinezȱtoȱclaimȱthatȱtheȱdistrictȱcourtȱhadȱto
addressȱtheȱcircumstancesȱofȱhisȱdetention.ȱȱFirst,ȱheȱpresentedȱnoȱdocumentationȱshowing
thatȱconditionsȱwereȱasȱunpleasantȱasȱheȱalleged.ȱȱSeeȱid.ȱȱSecond,ȱputtingȱasideȱthe
evidentiaryȱissue,ȱtheȱconditionsȱMaciasȬMartinezȱdescribedȱwereȱnotȱunusuallyȱharshȱand
thusȱdidȱnotȱmeritȱtheȱjudge’sȱattention.ȱȱSeeȱUnitedȱStatesȱv.ȱRamirezȬGutierrez,ȱ503ȱF.3dȱ643,
No.ȱ08Ȭ3947                                                                                 Pageȱ3

646ȱ(7thȱCir.ȱ2007)ȱ(poorȱventilation,ȱinadequateȱopportunitiesȱtoȱexercise,ȱandȱlackȱofȱdental
careȱnotȱsoȱharshȱasȱtoȱwarrantȱspecialȱconsideration).

        Theȱfinalȱpotentialȱissueȱidentifiedȱbyȱcounselȱisȱtheȱdistrictȱcourt’sȱfailureȱtoȱconsider
theȱabsenceȱofȱaȱ“fastȱtrack”ȱprogramȱforȱillegalȱreentryȱcasesȱinȱtheȱEasternȱDistrictȱof
Wisconsin.ȱȱWeȱhaveȱconsistentlyȱheldȱthatȱaȱsentencingȱjudgeȱinȱaȱdistrictȱwithoutȱaȱ“fast
track”ȱprogramȱmayȱnotȱtakeȱintoȱaccountȱtheȱfactȱthatȱsimilarȱdefendantsȱinȱdistricts
operatingȱsuchȱprogramsȱcouldȱreceiveȱlowerȱsentences.ȱȱSeeȱUnitedȱStatesȱv.ȱPachecoȬDiaz,
506ȱF.3dȱ545,ȱ552ȱ(7thȱCir.ȱ2007);ȱȱUnitedȱStatesȱv.ȱGaliciaȬCardenas,ȱ443ȱF.3dȱ553,ȱ555ȱ(7thȱCir.
2006).ȱȱThoseȱcasesȱall,ȱhowever,ȱpredateȱKimbroughȱv.ȱUnitedȱStates,ȱȱ128ȱS.ȱCt.ȱ558ȱ(2007),
andȱotherȱcircuitsȱareȱsplitȱonȱwhetherȱthatȱdecisionȱrequiresȱthemȱtoȱreevaluateȱaȱdistrict
court’sȱdiscretionȱtoȱconsiderȱfastȬtrackȱdisparities.ȱȱCompareȱUnitedȱStatesȱv.ȱRodríguez,ȱ527
F.3dȱ221,ȱ229ȱ(1stȱCir.ȱ2008)ȱ(overrulingȱpreviousȱcasesȱthatȱheldȱaȱdistrictȱcourtȱlacked
discretion),ȱwithȱUnitedȱStatesȱv.ȱGomezȬHerrera,ȱ523ȱF.3dȱ554,ȱ562ȱ(5thȱCir.ȱ2008),ȱUnited
Statesȱv.ȱVegaȬCastillo,ȱ540ȱF.3dȱ1235,ȱ1238Ȭ39ȱ(11thȱCir.2008),ȱandȱUnitedȱStatesȱv.
GonzalezȬZotelo,ȱ556ȱF.3dȱ736,ȱ740ȱ(9thȱCir.ȱ2009).ȱȱEvenȱso,ȱbecauseȱMaciasȬMartinezȱnever
askedȱtheȱcourtȱtoȱexerciseȱdiscretion,ȱitȱwouldȱbeȱfrivolousȱtoȱargueȱonȱappealȱthatȱit
abusedȱitsȱdiscretion.ȱȱSeeȱUnitedȱStatesȱv.ȱFilipiak,ȱ466ȱF.3dȱ582,ȱ584ȱ(7thȱCir.ȱ2006).

        MaciasȬMartinezȱcontendsȱthatȱtheȱdistrictȱcourtȱshouldȱhaveȱshortenedȱhisȱsentence
basedȱonȱtheȱamountȱofȱtimeȱheȱhadȱalreadyȱservedȱonȱhisȱreimprisonment.ȱȱHeȱpointsȱto
U.S.S.G.ȱ§ȱ5G1.3(b)(1),ȱwhichȱrequiresȱaȱdistrictȱcourtȱtoȱreduceȱaȱsentenceȱtoȱreflectȱtime
servedȱonȱanȱundischargedȱprisonȱtermȱthatȱwasȱimposedȱforȱanȱoffenseȱalreadyȱtakenȱinto
accountȱbyȱtheȱguidelinesȱcalculation.ȱȱSeeȱUnitedȱStatesȱv.ȱBangsengthong,ȱ550ȱF.3dȱ681,ȱ682
(7thȱCir.ȱ2008);ȱUnitedȱStatesȱv.ȱKnight,ȱ562ȱF.3dȱ1314,ȱ1329ȱ(11thȱCir.ȱ2009).ȱȱByȱMaciasȬ
Martinez’sȱreckoning,ȱproperȱapplicationȱofȱ§ȱ5G1.3(b)ȱwouldȱhaveȱshavedȱeightȱmonthsȱoff
hisȱprisonȱterm.ȱȱYetȱapplicationȱnoteȱ2(B)ȱspecificallyȱexplainsȱthatȱ§ȱ5G1.3(b)ȱdoesȱnot
applyȱinȱaȱcaseȱlikeȱthis,ȱwhereȱtheȱcurrentȱoffenseȱisȱillegalȱentryȱandȱtheȱpriorȱoffenseȱwas
anȱaggravatedȱfelony.ȱȱSeeȱUnitedȱStatesȱv.ȱMoralesȬCastillo,ȱ314ȱF.3dȱ561,ȱ563Ȭ64ȱ(11thȱCir.
2002).

        Lastly,ȱMaciasȬMartinezȱproposesȱarguingȱthatȱhisȱcounselȱperformedȱdeficientlyȱby
failingȱtoȱaskȱtheȱdistrictȱcourtȱtoȱconsiderȱfastȬtrackȱdisparitiesȱandȱ§ȱ5G1.3(b).ȱȱButȱaȱclaim
ofȱineffectiveȱassistanceȱofȱcounselȱisȱbetterȱleftȱtoȱcollateralȱappeal,ȱwhereȱaȱrecordȱdevoted
toȱcounsel’sȱperformanceȱcanȱbeȱdeveloped,ȱandȱitȱwouldȱbeȱfrivolousȱtoȱargueȱthatȱthisȱis
theȱexceptionalȱcaseȱwhereȱineffectivenessȱisȱapparentȱfromȱtheȱtrialȱrecord.ȱȱUnitedȱStates
v.ȱRecendiz, 557ȱF.3dȱ511,ȱ531ȱ(7thȱCir.2009);ȱseeȱUnitedȱStatesȱv.ȱHarris,ȱ394ȱF.3dȱ543,ȱ557Ȭ58
(7thȱCir.ȱ2005).ȱȱMaciasȬMartinezȱbelievesȱthatȱtheȱcurrentȱrecordȱshowsȱegregiousȱbehavior
onȱcounsel’sȱpartȱsimplyȱbecauseȱheȱfailedȱtoȱraiseȱthoseȱissuesȱinȱtheȱdistrictȱcourt,ȱbutȱwe
No.ȱ08Ȭ3947                                                                              Pageȱ4

wouldȱgiveȱ“everyȱindulgence”ȱtoȱtheȱpossibilityȱthatȱcounsel’sȱdecisionȱwasȱtactical,
Recendiz,ȱ557ȱF.3dȱatȱ531.

       Accordingly,ȱweȱGRANTȱcounsel’sȱmotionȱtoȱwithdrawȱandȱDISMISSȱtheȱappeal.